Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" and to the use of our report dated September 10, 2004, in Amendment No. 1 to the Registration Statement (Form S-1 No. 333-139883) and related Prospectus of USA Technologies, Inc. for the registration of 2,290,152 shares of its Common Stock. /s/ Ernst & Young LLP Philadelphia, Pennsylvania February 12, 2007
